Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed 02/24/2020 is entered.  Claims 1-19 are currently pending.
The Drawings filed 02/24/2020 are approved by the examiner.
The IDS statement filed 02/24/2020 has been considered.  An initialed copy accompanies this action.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9, 10, 14, and 15 of copending Application No. 16/309,130 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets are drawn to methods of thermochemical energy storage comprising carrying out reversible chemical reactions of ammine complexes of transition metal salts of the chemical 3)nX] + ΔHR ↔ MeX + n NH3 where Me is at least one transition metal and X is one or more counterions sufficient for charge equalization of the complex (claims 1 and 10).  The copending claims further recite the transition metal salt is a salt of Cu, Ni, or Co (claims 2, 3, and 5), the transition metal salt is a sulfate or a chloride of the transition metal (claims 4 or 5), and the transition metal salt is CuSO4 (claim 5).  The copending claims further recite the transition metal salt is carried, i.e., supported, on a carrier material that is inert to the reaction (claims 1 and 10), e.g., vermiculite (claims 6 and 7).  The copending claims further recite the carrier material is loaded with about 10-70 wt.% of the transition metal salt, about 35-65 wt.% of the transition metal salt, and about 40-60 wt.% of the transition metal salt (claims 9, 14, and 15), which meet and overlap the claimed weight ratios of at least 1:1 and between 4:1 and 6:1.  
Regarding the claimed limitations that heat storage is performed by endothermic cleavage of the NH3 ligands from the ammine complex and/or that heat release is performed by exothermic loading of the transition metal salt with the NH3 ligands in at least two steps at different temperatures, it is noted these appear to be inherent properties of the disclosed transition metal salt and ammine complexes thereof, and is anticipated by the copending claims, which recite the same chemical compound undergoing the same chemical reaction.  The copending claims specifically recite CuSO4 as the transition metal salt that undergoes the reversible reaction [Me(NH3)nX] + ΔHR ↔ MeX + n NH3 (claims 1 and 5), which amounts to [Cu(NH3)nSO4] + ΔHR ↔ CuSO4 + n NH3.  Applicant has shown in the instant application’s original specification CuSO4 inherently endothermically cleaves NH3 ligands and/or exothermically loads/uptakes NH3 ligands at two or more different steps/temperatures within the reversible reaction [Cu(NH3)nSO4] + ΔHR ↔ CuSO4 + n NH3 (Example 1 on page 8).  "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Objections
Claims 1-19 are objected to because of the following informalities: 
The claims appear to be a literal translation into English from a foreign document, and do not confirm with current U.S. practice.
In claim 1, although it is clear the method is drawn to a step of “carrying out” a reversible chemical reaction and chemical equilibrium reaction that store and re-release energy, Applicant is suggested to amend the term “by carrying out” on line 1 of the claim to read as “comprising carrying out” in order to better format the claim and include clarity in the claim the method “comprises” this step of “carrying out” the reaction.
Also in claim 1, the recitation of “characterized in that” is objected to.  Applicant is suggested to amend the term “characterized in that” to read as “wherein” in order to better conform with U.S. practice and improve clarity in the claim.
In claim 2, the recitation of “characterized in that” and “is used” are objected to.  Applicant is suggested to amend the limitation to read as “wherein the transition metal salt is a salt of Cu, Ni, Co or Zn” in order to better conform with U.S. practice and improve clarity in the claim.
In claim 3, the recitation of “characterized in that” and “is used” are objected to.  Applicant is suggested to amend the limitation to read as “wherein the transition metal salt is a sulfate or chloride of the transition metal” in order to better conform with U.S. practice and improve clarity in the claim.  Claim 9 is also objected to for the same reason.
In claim 4, the recitation of “characterized in that” and “is used” are objected to.  Applicant is suggested to amend the limitation to read as “wherein the transition metal salt is CuSO4” in order to better conform with U.S. practice and improve clarity in the claim.
In claim 5, the recitation of “characterized in that” and “is used” are objected to.  Applicant is suggested to amend the limitation to read as “wherein the transition metal salt is supported on a carrier material which is inert to the reaction” in order to better conform with U.S. practice and improve clarity in the claim.  Claims 11-14 are also objected to for the same reason.
In claim 6, the recitation of “characterized in that” and “is used” are objected to.  Applicant is suggested to amend the limitation to read as “wherein the carrier material comprises silica, sepiolite, Celite, vermiculite or activated charcoal” in order to better conform with U.S. practice and improve clarity in the claim.  Claim 10 is also objected to for the same reason.
In claim 7, the recitation of “characterized in that” and “is used” are objected to.  Applicant is suggested to amend the limitation to read as “wherein a weight ratio between the transition metal salt and carrier material is at least 1:1” in order to better conform with U.S. practice and improve clarity in the claim.  Claims 8 and 15-19 are also objected to for the same reason.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
	In claim 1, the variable n in the ammine complex, in the reversible chemical reaction and chemical equilibrium is undefined, which renders the claim indefinite.  Claims 2-19 are also indefinite for their dependency on claim 1.  
	Also in claim 1, it is unclear what is meant by the term “using” in the phrase “by using the following chemical equilibrium”.  Applicant is suggested to amend the phrase to better comply with U.S. practice, e.g., “wherein the reversible chemical reaction is represented by the following chemical equilibrium”, etc.
	Also in claim 1, the term “the heat release” lacks sufficient antecedent basis in the claim.
	Claim 6 is indefinite because it contains the trademark/trade name “Celite”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the composition of the carrier material and, accordingly, the identification/description is indefinite.  Claim 10 is also indefinite for the same reason, and claims 14, 15, and 19 are also indefinite for their dependency on one of claims 6 or 10. 
	Also in claim 10, the entire limitation of the species being “the carrier material” lacks sufficient antecedent basis.  Parent claims 1, 2, and 9 are wholly silent to any carrier material necessary for antecedent basis of the recited limitation.  It is noted claim 14 is dependent on claim 10 and recites the transition metal salt is supported on a carrier material which is inert to the reaction.  Applicant is suggested to swap the limitations of claims 10 and 14 with one another in order to overcome this rejection.
	Appropriate correction/clarification is required.
Claim Rejections - 35 USC § 102 & 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-4 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bichowsky (US 2,041,741).
	As to claim 1, Bichowsky teaches a method of thermochemical energy storage comprising carrying out reversible chemical reactions for storing heat energy in the form a chemical energy in a transition metal salt ammine complex of the formula [Me(NH3)n]X where Me is a transition metal ion and X is a counterion(s) equalizing the complex and where the chemical reaction is [Me(NH3)nX] + ΔHR ↔ MeX + n NH3.  Specifically, the reference teaches pure MnCl2 combines with up to six moles of ammonia at elevated temperatures upon cooling to form MnCl2.6NH3, and the ammonia dissociates from the MnCl2 when the process is reversed and heat is supplied/temperature is raised (see the Example at the left column of page 2 line 66 to the left column of page 3 line 24).  The example has the implication of a net reaction [Mn(NH3)6Cl2] + ΔHR ↔ MnCl2 + 6NH3.  The example discusses the addition and removal of latent heat during the combination/dissociation reactions, i.e., the disclosed method stores heat energy as claimed. 
This example directly meets the claimed limitations of 1) said heat storage is performed by endothermic cleave of the NH3 ligands form the ammine complex since the example teaches heat is required for the MnCl2 and NH3 to combine into the ammine complex, and/or 2) the heat release is performed by exothermic loading of the transition metal salt with the NH3 ligands in at least two different steps at different temperatures via cooling the MnCl2 and NH3 equilibrium from 675°F for MnCl2 to combine with one mole NH3 at constant temperature to form MnCl2.NH3 and then additional cooling to 485°F for MnCl2.NH3 to combine with another mole NH3 at constant temperature to form MnCl2.2NH3, i.e., exothermic loading at two different temperatures.  See also Fig. 1.
As to claims 2-4 and 9, Bichowsky expressly teaches all of CuSO4, CoCl2, ZnSO4, ZnCl2, NiSO-4, CoSO4, CuCl2 as exemplary transition metal salt substances for use in the disclosed refrigerant/heat storage method in addition and alternative to the exemplary MnCl2 species (see the Table at the right column of page 3), which directly meets the transition metal salt being a salt of Cu, Ni, Co, or Zn, the transition metal salt being a sulfate or chloride, and the transition metal salt is CuSO4.  Note that NiCl2 is also another suitable, exemplary species (Table on page 2).

Claims 5-8 and 10-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bichowsky (US 2,041,741) as applied to claims 1-4 and 9 above, and further in view of Revoir et al. (US 3,436,352, hereinafter Revoir).
As described above, Bichowsky teaches thermochemical energy storage of transition metal salt ammine complex of the formula [Me(NH3)n]X where the chemical reaction is [Me(NH3)nX] + ΔHR ↔ MeX + n NH3.  NiCl2 is a suitable, exemplary species of the transition metal salt.  Bichowsky teaches the transition metal salts are absorbents for NH3 gas (left column on page 1 lines 1-2, right column on page 1 line 48, and the example cited in the 102 rejection, above).  
Bichowsky fails to teach the transition metal salt is provided or supported on an inert carrier material, e.g., activated charcoal, and therefore also fails to teach a weight ratio between the transition metal salt and such carrier material.
However, Revoir teaches an adsorbent material for ammonia gas by impregnating activated charcoal with a nickel salt, preferably NiCl2, in order to obtain a superior adsorbent and cartridge thereof for ammonia gas capable of adsorbing six molecules of ammonia gas to form Ni(NH3)6Cl2 (abstract and col. 3 lines 14-31).  Revoir teaches providing the nickel salt impregnated in activated charcoal permits free transmission of the ammonia gas through the adsorbent without resistance (col. 3 lines 1-12), which the skilled artisan would recognize as implicating the improvement of transport of ammonia to the reactive and ammonia-affine nickel salt via the porosity of the activated charcoal versus an adsorbent/absorbent lacking impregnation within activated charcoal.  
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to provide the teachings of impregnating an ammonia-affine nickel salt, e.g., NiCl2, within activated charcoal, such as that claimed, as taught by Revoir utilized within the teachings of Bichowsky in order to obtain a superior ammonia absorbent/adsorbent material having improved transport, and therefore improved reaction characteristics, of ammonia to the reactive and ammonia-affine nickel salt via the porosity of the activated charcoal versus an adsorbent/absorbent lacking impregnation within activated charcoal and/or to easily provide the ammonia-affine nickel salt in a cartridge for disposability or ease-of-change within a system.  
As to claims 5, 6, and 10-14, the disclosed activated charcoal taught and provided by Revoir reads on the claimed carrier material being inert to the reaction and the claimed carrier material comprising activated charcoal.  
As to claims 7 and 15-18, Revoir further teaches the impregnated activated charcoal employs 60% by weight nickel chloride as an exemplary amount therein (col. 3 lines 1-3), which overlaps and meets the claimed weight ratio of transition metal salt of at least 1:1 among claims , i.e., 50 wt.%:50 wt.%.  
As to claims 8 and 19, although Revoir fails to explicitly teach the transition metal salt is supported on the carrier material at a weight ratio of 4:1 to 6:1, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive at the claimed range from the teachings of Revoir.  The disclosed amount of 60% by weight nickel chloride impregnated in the activated charcoal is merely exemplary, and the reference goes no further to elaborate why salt contents above 60% would negatively or detrimentally impact the material such that a person of ordinary skill in the art would be taught away or discouraged from providing higher concentrations of nickel salt.  Accordingly, it would have been obvious to a person of ordinary skill in the art to further vary and/or optimize the amount of NiCl2 impregnated in the activated charcoal in order to obtain an ammonia adsorbent material having improved transport properties of the ammonia gas.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
Note that as anhydrous or pure NiCl2 absorbs NH3 to NiCl2.6NH3, the salt nearly doubles in weight (molecular weight of 129.6 g/mol versus 231.8 g/mol, respectively), so broadly speaking, the carrier material may require less transition metal salt than immediately apparent.  For example, a 70-30 wt.% of pure NiCl2-charcoal becomes approximately 81-19 wt.% NiCl2.6NH3-charcoal upon absorption of 6 moles of NH3.  Accordingly, a 70-30 wt.% of pure NiCl2-charcoal composition appears to actually read on the claim since, although a weight ratio of 70-30 is below 4:1, it actually is within the weight ratio of 4:1 to 6:1 when laden with absorbed ammonia in the NiCl2.6NH3 form. 
Note, the teachings of Revoir are analogous to the claimed invention since Revoir is similarly concerned with the permitting free transmission of ammonia gas through the material without resistance by impregnating the ammonia absorbent/adsorbent material within activated charcoal, i.e., a porous carrier, (col. 3 lines 1-12), and is therefore reasonably pertinent to the problem faced by the inventor.  See page 3 of the instant application’s original specification discussing the problem that the lack of supporting the transition metal salt on a carrier material can lead to the blockage of pores within the medium.   [A] reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212. In order for a reference to be "reasonably pertinent" to the problem, it must "logically [] have commended itself to an inventor's attention in considering his problem. " In re ICON Health and Fitness, Inc., 496 F.3d 1374, 1379-80 (Fed. Cir. 2007) (quoting In re Clay, 966 F.2d 656,658, 23 USPQ2d 1058, 1061 (Fed. Cir. 1992)).

Claims 1-6 and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rockenfeller (US 5,441,716, an IDS reference).
As to claim 1, Rockenfeller teaches a method for thermochemical energy storage (chemisorption reaction process useful for thermal storage, abstract and the uses at col. 21 lines 4-54) comprising carrying out reversible chemical reactions for the storage of heat energy in the form of chemical energy in one or more ammine complexes of transition metal salts of the formula [Me(NH3)n]X where Me is a transition metal ion and X is a counterion(s) equalizing the complex and where the chemical reaction is [Me(NH3)nX] + ΔHR ↔ MeX + n NH3.  Specifically, Rockenfeller teaches adsorption and desorption of a gas on a solid (col. 2 lines 65-69), where the gas is ammonia and the solid is a transition metal salt (e.g., col. 9 line 56 to col. 10 line 12, col. 13 line 23 to col. 15 line 4, Table 1, and Table 2), where exemplary complex compounds of adsorption compositions, e.g., ZnCl2.X(NH3), CoCl2.X(NH3), NiCl2.X(NH3), and CuSO4.X(NH3), have greater than 0 “X” moles of NH3 sorbed on the complex compounds and desorption compositions having 0 “X” moles of NH3 sorbed on the complex compounds (Table 2 in col. 15).  Rockenfeller further teaches the reaction is exothermic when adsorbing and endothermic when desorbing (col. 20 lines 45-48).  The exemplary complex compounds and X values in Table 2 cited above have the implication of meaning net reactions of Zn(NH3)XCl2 + ΔHR ↔ ZnCl2 + X NH3, Co(NH3)XCl2 + ΔHR ↔ CoCl2 + X NH3, Ni(NH3)XCl2 + ΔHR ↔ NiCl2 + X NH3, and Cu(NH3)XSO4+ ΔHR ↔ CuSO4 + X NH3, respectively. 
Regarding the claimed limitations 1) that heat storage is performed by endothermic cleavage of the NH3 ligands from the ammine complex and/or 2) that heat release is performed by exothermic loading of the transition metal salt with the NH3 ligands in at least two steps at different temperatures, Rockenfeller teaches the reaction is exothermic when adsorbing and endothermic when desorbing, as described above, and, in any event, it is noted these appear to be inherent properties of the disclosed transition metal salt and ammine complexes thereof, and is anticipated by the copending claims, which recite the same chemical compound undergoing the same chemical reaction.  Rockenfeller identifies CuSO4 as an exemplary transition metal salt undergoing absorption and desorption of ammonia, as described above.  Applicant has shown in the instant application’s original specification CuSO4 inherently endothermically cleaves/desorbs NH3 ligands and/or exothermically loads/absorbs NH3 ligands at two or more different steps/temperatures within the reversible reaction [Cu(NH3)nSO4] + ΔHR ↔ CuSO4 + n NH3 (Example 1 on page 8).  "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  
As to claim 2, Rockenfeller teaches the transition metal salt is a salt of Cu, Ni, Co, or Zn, as described above.
As to claims 3 and 9, Rockenfeller teaches the transition metal salt is a sulfate or chloride, as described above.
As to claim 4, Rockenfeller teaches the transition metal salt is CuSO4, as described above.
As to claims 5, 6, and 10-14, Rockenfeller further teaches the transition metal salts are carried on a carrier material that is inert with regard to the reaction (a gas permeable or porous material is added to the salt, col. 7 lines 51-53; see also col. 17 lines 31-54 which describes adding the metal salt with a bivariant adsorbent such as zeolite that does not expand on adsorption of a polar refrigerant), and the carrier material comprises a zeolite (alumina-silica ceramics, col. 8 lines 10-11, which broadly read on zeolites; zeolites, col. 17 lines 31-54 and col. 18 lines 4-18).

Claims 7, 8, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rockenfeller (US 5,441,716, an IDS reference) as applied to claims 1-6 and 9-14 above.
Rockenfeller teaches a method for thermochemical energy storage/release by carrying out equilibrium reactions of transition metal salt ammine complexes where the transition metal salt is supported on a carrier material, as described above. 
Regarding the transition metal salt being supported on the carrier material at a weight ratio of at least 1:1 or between 4:1 and 6:1, although Rockenfeller fails to explicitly teach these limitations within the meaning of anticipation, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the scope of the claimed ranges from the teachings of Rockenfeller since Rockenfeller further teaches varying the amount of salt provided with the zeolite-containing carrier from as low as a few mass percent up to major amounts (col. 18 lines 18-20), where a person of ordinary skill in the art would reasonably interpret the disclosure of a “major amount” of being at least 50 wt.% since at least half/50% is needed for something to constitute a simple majority.  In other words, the teachings of Rockenfeller overlap the claimed ranges since at least 50 wt.% transition metal salt overlaps each of the three recited ranges, and, in any event, it would have also been obvious to a person of ordinary skill in the art to vary and optimize the amount of transition metal salt present with the zeolite-containing carrier in order to tailor and affect the adsorption/desorption reaction characteristics of the composition.  

Claims 1-3 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aidoun et al. (“Pseudo-stable transitions and instability in chemical heat pumps: the NH3-CoCl2 system,” Applied Thermal Engineering 21, 2001, 1019-1031, an IDS reference and X reference on Form PCT 210, hereinafter Aidoun).
	As to claim 1, Aidoun teaches a method of thermochemical energy storage comprising carrying out reversible chemical reactions for storing heat energy in the form a chemical energy in a transition metal salt ammine complex of the formula [Me(NH3)n]X where Me is a transition metal ion and X is a counterion(s) equalizing the complex and where the chemical reaction is [Me(NH3)nX] + ΔHR ↔ MeX + n NH3.  Specifically, the reference teaches reversible reactions (“synthesis and decomposition”) of CoCl2.6NH3 to CoCl2.2NH3 and CoCl2.2NH3 to CoCl2 (abstract).  The disclosed reactions in the abstract have the implication of a net reaction [Co(NH3)6Cl2] + ΔHR ↔ CoCl2 + 6NH3.  The abstract discloses the NH3-CoCl2 system provides refrigeration and heat in a chemical heat pump, and page 1026 discusses the decomposition reaction is endothermic and the synthesis reaction is exothermic, i.e., the disclosed method stores heat energy as claimed.  The disclosure of the abstract and page 1026 also meets the claimed limitations of 1) said heat storage is performed by endothermic cleave of the NH3 ligands form the ammine complex, and/or 2) the heat release is performed by exothermic loading of the transition metal salt with the NH3 ligands in at least two different steps at different temperatures.  Note the abstract teaches the transition from CoCl2.6NH3 to/from CoCl2.2NH3 occurs at 140°C and the transition from CoCl2.2NH3 to/from CoCl2 occurs at 170°C, i.e., exothermic loading at two different temperatures. 
As to claims 2, 3, and 9, the disclosed CoCl2 meets the transition metal salt being a salt of Co and a chloride. 
The remaining references listed on Forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or described above.
	Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
May 13, 2021